       Case 1:19-cv-09616-ALC-SLC Document 67 Filed 08/13/21 Page 1 of 1



                                                                                                   08/13/2021
                           IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 BNP PARIBAS,

                    Plaintiff,
                                                           Case No. 19-cv-09616 (ALC) (SLC)
                            v.

 KURT ORBAN PARTNERS LLC, a California
 Limited Liability Company, and MATT
 ORBAN, an individual,

                    Defendants.


                                    [PROPOSED] JUDGMENT

       It is hereby ORDERED, ADJUDGED and DECREED: That for the reasons stated in the

Court’s Opinion and Order, dated August 11, 2021, judgment is entered in favor of Plaintiff BNP

Paribas and against Defendant Kurt Orban Partners LLC in the amount of $7,458,315.65,

calculated as follows:

                   (i)       $4,531,713.03 for the unpaid price of the Steel; plus

                   (ii)      The 1% per month late penalty set forth in the relevant Steel contract,

                             which amounts to $1,450,148.17, calculated from November 15, 2018

                             through August 12, 2021 (the date of this proposed judgment); plus

                   (iii)     Pre-judgment interest on the above-referenced sums in the amount of

                             $1,476,454.45, calculated at the rate of 9% per annum for the period

                             beginning November 15, 2018 through August 12, 2021 (the date of this

                             proposed judgment).

          August 13, 2021
Dated: ________________________
       New York, New York

                                                BY: ______________________________
